DETAILED ACTION
In the preliminary amendment filed 10/22/2020, Applicant amended claim 82. Claims 1-49 have been cancelled. Currently, claims 50-84 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “desired” in claim 80is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-55, 57, 60, 64-67, 70-73, 75, 77 and 80-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product).
 With respect to claim 50, Hu discloses a kit suitable for occlusively sealing a wound penetrating the skin of a patient (system 100; device delivers/maintains reduced pressure to body for reduced pressure wound therapy by forming an airtight seal (blocks airflow is interpreted as being “occlusive”) around a treatment area – para [0003]; it is inherent that a wound penetrates the skin; the device is interpreted as being a “kit” because it comprises a group/set of elements such as a cover structure, tubing and vacuum source used together – para [0005]), comprising:
a drape (cover structure or dressing 101 – cover structure is interpreted as being a drape) formed as a thin sheet of an organic material (dressing comprises sheet materials such as rubber – para [0067]; rubber is a naturally occurring “organic” material formed from sap obtained from rubber trees; the sheet is interpreted as being “thin” because it has a thickness ranging from 0.05-2mm which is thin compared to the human body onto which it is placed) substantially impervious to fluid transfer (the dressing absorbs fluid – para [0070] and thus is interpreted as being substantially impervious to fluid transfer because fluids from a wound are absorbed and thus retained within the dressing and therefore do not pass through or undergo fluid transfer through the dressing; additionally as noted above, the dressing/drape is rubber which is known to be substantially impervious to fluid transfer) and having a first surface on one side of the drape and a second surface on an opposite side of the drape (lower surface 107 – para [0068] which is opposite to an upper surface as shown in figure 1) and having an outer edge (cover 101 has an outer peripheral edge as shown in figure 1):
at least one connection interface component capable of connecting with a source of negative pressure including a flexible tube having a first end extendable through the drape and having a second end connectable with to the source of negative pressure (port 102 coupled to tubing 103 providing fluid communication to a reduced pressure source – para [0077]);
at least one biocompatible adhesive disposed on at least a portion of the first surface of the drape (adhesive layer located on lower surface 107 – para [0068]; adhesive is interpreted as being biocompatible because it is intended for use in direct contact with a user’s skin for wound treatment and is described as being a “skin” adhesive – para [0044;0070]);
when the kit includes the at least one biocompatible adhesive disposed on at least a portion of the first surface of the drape (adhesive layer located on lower surface 107 – para [0068]; adhesive is interpreted as being biocompatible because it is intended for use in direct contact with a user’s skin for wound treatment and is described as being a “skin” adhesive – para [0044;0070]), the kit further includes at least a first removable liner sheet covering at least a portion of at least one of the at least one biocompatible adhesive on the first surface of the drape (liners or handling flaps are used – para [0048]).
Hu does not, however, explicitly disclose in the embodiment of figures 1-2 that the system includes at least one container of at least one dressing-to-skin interface sealant component that is capable of being delivered as a sealant in a liquid state at pre-selected ambient conditions, the sealant as delivered (A) being at least partially cross-linked after at least after one of drying and curing, B) being capable of at least one of drying and curing within thirty minutes after application of the sealant to create a dressing-to-skin air-tight interface when applied as an air-tight layer of sealant over the outer edge of the drape after the drape is applied to the skin surrounding the wound with the first surface of the drape facing the skin and (C) being capable of occlusively bonding to the second surface of the drape and skin surrounding the drape after the drape is applied to the skin surrounding the wound.
Hu does, however, teach in other embodiments at least one dressing-to-skin interface sealant component that is capable of being delivered as a sealant in a liquid state (the cover is used in a method for performing reduced pressure treatment comprising applying the cover/dressing to a skin location and then applying a liquid sealant to the dressing and skin location – para [0008]; the skin sealant is interpreted as being a “dressing to skin interface” because it is disposed on the cover and applied to a patient's skin), the sealant as delivered (A) being at least partially cross-linked after at least after one of drying and curing (sealant is applied and permitted to set/cure to form an air-tight barrier – para [0113]; curing of a sealant inherently involves at least partial cross-linking), B) being capable of at least one of drying and curing to create a dressing-to-skin air-tight interface when applied as an air-tight layer of sealant (sealant is applied and permitted to set/cure to form an air-tight barrier – para [0113]) over the outer edge of the drape after the drape is applied to the skin surrounding the wound (figures 26A-C and para [0112;0113] disclose a method wherein a fast-setting spray sealant is applied over a dressing/wound contact material and then permitted to set/cure to form an air-tight barrier – as shown in figures 26A-C the sealant 2604 extends beyond the edges of the wound contact material 2601 to thereby is applied to cover the material 2601, the edges of material 2601 and the skin surrounding material 2601) with the first surface of the drape facing the skin (it is inherent that a first surface of the skin contacting material faces the user’s skin for attachment thereto) (and (C) being capable of occlusively bonding to the second surface of the drape and skin surrounding the drape after the drape is applied to the skin surrounding the wound (figures 26A-C and para [0113] disclose a method wherein a spray sealant is applied over a wound contact material and then permitted for set/cure to form an air-tight barrier (interpreted as being an “occlusive” seal) – as shown in figures 26A-C the sealant 2604 extends beyond the edges of the wound contact material 2601 to thereby be applied to cover the material 2601, the edges of material 2601 and the skin surrounding material 2601). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have utilized a sealant as taught in the embodiment of figures 26A-C of Hu with the cover in figures 1-2 of Hu in order to form an air-tight barrier to promote wound healing (Hu para [0113]).
Hu does not, however, disclose that the system includes at least one container of sealant delivered in a liquid state at pre-selected ambient conditions wherein the sealant is capable of at least one of drying and curing within thirty minutes after application of the sealant.
www.smooth-on.com teaches a silicone appliance builder and adhesive for skin referred to as “Skin Tite” which is used for covering wounds and adhering appliances to the skin (product overview, paragraph 1) that “offers maximum control and stays precisely where you put it” and “conforms to all contours….and will flex with body movement” (product overview – paragraph 1) wherein the product is provided in a container prior to use (skin tite overview page 1) delivered in a liquid state (“applying and performance” paragraph 2 describes the step of brushing a small amount of skin tite onto an appliance/skin and then holding until it cures – this is interpreted to mean that the skin tite is in liquid form in order to be brushed onto the surface) at pre-selected ambient conditions (“processing recommendations/preparation” first paragraph – discloses that product is to be used at room temperature – interpreted as being “ambient” conditions) wherein the sealant is capable of at least one of drying and curing within thirty minutes after application of the sealant (“technical overview” – cure time is 5 minutes). 
Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a sealant provided as at least one container of sealant delivered in a liquid state at pre-selected ambient conditions wherein the sealant is capable of at least one of drying and curing within thirty minutes after application of the sealant such as the “Skin Tite” product taught by www.smooth-on.com as the sealant in the device of Hu in order to provide a sealant that is quick setting and offers maximum control, stays precisely where you put it, conforms to all contours, and will flex with body movement (skin tite product overview – paragraph 1).
With respect to claim 51, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses that the organic material is elastomeric (rubber – para [0067]; rubber is interpreted as being an “elastomeric” material) and www.smooth-on.com teaches that the sealant as delivered after at least one of drying and curing is elastomeric (Skin Tite is a silicone rubber material – product overview paragraph 1; rubber is interpreted as being an “elastomeric” material). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a sealant that, as delivered after at least one of drying and curing, is elastomeric such as the silicone rubber sealant of www.smooth-on.com in the device of Hu in view of www.smooth-on.com since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 52, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but Hu does not explicitly disclose that the drape and the sealant as delivered are each substantially derived from a material, which is substantially the same material for both the drape and the sealant. 
Hu discloses that the organic material is elastomeric (rubber – para [0067]; rubber is interpreted as being an “elastomeric” material) and www.smooth-on.com teaches that the sealant as delivered after at least one of drying and curing is elastomeric (Skin Tite is a silicone rubber material – product overview paragraph 1; rubber is interpreted as being an “elastomeric” material). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a sealant such as the rubber sealant of www.smooth-on.com that is derived from a material, which is substantially the same material as the rubber material of the cover device of Hu in view of www.smooth-on.com since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 53, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses that drape is derived from a latex compound (latex – para [0067]). Hu does not disclose in the embodiment of figures 1-2 that the sealant is derived from a type of latex compound but Hu does teach in paragraph [0112] a different embodiment wherein a spray sealant is used to create an airtight seal around the dressing wherein the applied substance may be a fast setting silicone or latex (para [0112] line 16). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a sealant derived from a latex compound in order to create an airtight seal around the dressing and because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 54, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses that the drape is derived from a silicone compound (silicone– para [0067]) and www.smooth-on.com teaches that the sealant is derived from a silicone compound (Skin Tite is a silicone rubber material – product overview paragraph 1). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have configured the device of Hu in view of www.smooth-on.com so that at least a majority of each of the drape and the sealant as delivered are each derived from a-type of a silicone compound since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 55, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses that the adhesive is a silicone based adhesive (The dressing and dressing adhesive may comprise polyurethane, hydrocolloid, hydrogel, silicone, acrylic, any other material or any combination thereof known in the art – para [0056]).
With respect to claim 57, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses the at least one connection interface component includes the a flexible tube (port 102 coupled to tubing 103 – para [0077]) having the a first end defining an opening (it is inherent that the end of the tubing attached to port 102 has an opening in order for connection to the port such that fluid communication is provided from underneath the cover to a reduced pressure source – para [0077]). 
With respect to claim 60, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses a mechanical pump capable of serving as the source of negative pressure (The reduced pressure source may comprise an electric vacuum pump, in-wall suction, or a non-electrically powered suction device – para [0038]).
With respect to claim 64, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses an embodiment wherein the device includes at least one wound packing material (the device can include a dam equipped with a holder for a RPWT dressing such as gauze – para [0112]; gauze is interpreted as being a wound packing material). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Hu in view of www.smooth-on.com to include at least one wound packing material such as the gauze material taught by Hu in order to assist with exudate absorption to thereby promote wound healing.
With respect to claim 65, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and also discloses that the adhesive is an acrylic based adhesive (para [0044]) that is disposed on and bonded to at least a portion of the first surface of the drape (adhesive layer located on lower surface 107 – para [0068]; adhesive is interpreted as being biocompatible because it is intended for use in direct contact with a user’s skin for wound treatment and is described as being a “skin” adhesive – para [0044;0070]) that includes at least a portion of the outer edge of the drape (para [0070] - skin adhesive is provided around the edge or periphery of the dressing).
With respect to claim 66, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and has been interpreted as disclosing that the sealant as delivered, after the at least one of drying and curing, is capable of accommodating tensional strain reached at the skin surface during large deformation body movements while remaining air-tight, including accommodating large deformation strain of approximately 0.45 in tension because a recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform (In re Hutchison, 69 USPQ 138) and in the present case, the device of Hu in view of www.smooth-on.com is configured so the sealant forms a strong bond but will also flex with body movement (Skin Tite product overview paragraph 1) and, therefore, inherently, has the ability to accommodate tensional strain reached at the skin surface during large deformation body movements, such as large deformation strain of approximately 0.45 in tension, in order to function as intended.
With respect to claim 67, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but Hu does not disclose in the embodiment of figures 1-2 that the sealant is a latex material but Hu does teach in paragraph [0112] a different embodiment wherein a spray sealant is used to create an airtight seal around the dressing wherein the applied substance may be a fast setting silicone or latex (para [0112] line 16). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a latex sealant in order to create an airtight seal around the dressing and because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 70, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses a handling tab (liners or handling flaps are used – para [0048]).
With respect to claim 71, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but Hu does not disclose in the embodiment of figures 1-2 at least one sealant applicator. Hu does however teach other embodiments wherein the cover is used in a method for performing reduced pressure treatment comprising applying the cover/dressing to a skin location and then applying a liquid sealant to the dressing and skin location (para [0008]) and it is inherent that an applicator device is required in order to apply the liquid sealant to the dressing/skin. Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the kit of Hu in view of www.smooth-on.com to include at least one sealant applicator in order to facilitate application of the liquid sealant of Hu to thereby render the kit complete and ready for use without the need for auxiliary elements/instruments.
With respect to claim 72, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses a flexible tube (tubing can be flexible – para [0087]), having a first end and a second end (inherent structural feature of tubing is that it has opposing first/second ends) connectable to a negative pressure source (para. 0077), wherein the drape includes at least one a purge valve for insertion and removal of fluids (a valve 203 can be interposed in the tubing and oriented such that forward flow of material is permitted towards the reduced pressure source to evacuate wound exudates towards the reduced pressure source – para [0080]) wherein the valve is interpreted as being capable of causing a controlled, temporary air leak between the drape and the wound (it is inherent that the valve causes a controlled temporary air leak to allow passage of exudate material there though towards the reduced pressure source) after the drape is applied to the skin surrounding the wound (it is inherent that the drape must be applied to the body in order for fluids to be removed therefrom) and is capable of causing liquid between the drape and the wound to flow towards the source of negative pressure (the valve 203 can be interposed in the tubing and oriented such that forward flow of material is permitted towards the reduced pressure source to evacuate wound exudates towards the reduced pressure source – para [0080]). 
With respect to claim 73, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) Hu does not disclose in the embodiment of figures 1-2 that the sealant is formulated with a natural rubber latex but Hu does teach in paragraph [0112] a different embodiment wherein a spray sealant is used to create an airtight seal around the dressing wherein the applied substance may be a fast setting silicone or latex (para [0112] line 16). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a sealant formulated from a latex in order to create an airtight seal around the dressing and because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 75, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses at least one port  (port 102) suitable for removal of at least one fluid between the drape and the wound (port 102 is connected to tubing which may include a one way flow mechanism 105 (para [0079]) which may comprise a valve 203 that can be interposed in the tubing and oriented such that forward flow of material is permitted towards the reduced pressure source to evacuate wound exudates towards the reduced pressure source – para [0080]) after the drape is applied to the skin surrounding the wound (it is inherent that the drape must be applied to the body in order for fluids to be removed therefrom). 
With respect to claim 77, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 71) and Hu further discloses that the sealant applicator is a spraying device (figures 26A-C and para [0112;0113] disclose a method wherein a fast-setting spray sealant is applied over a dressing/wound contact material and then permitted to set/cure to form an air-tight barrier and it is inherent that a spray applicator is required in order to provide a “spray” sealant). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the kit of Hu in view of www.smooth-on.com to include at least one spray sealant applicator in order to facilitate application of the spray sealant of Hu to thereby render the kit complete and ready for use without the need for auxiliary elements/instruments.
With respect to claim 80, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but Hu does not, however, explicitly disclose in the embodiment of figures 1-2 that the sealant is formulated to have a low viscosity when the sealant is being delivered as a sealant in a liquid state, having desired wetting characteristics and enabling it to conform to all contact surfaces during application of the sealant, including any folds and/or creases in the skin, making the sealant capable of being occlusively applied such that no air leak channels at the outer edge are present after application of the sealant.
Hu does, however, teach in other embodiments at least one dressing-to-skin interface sealant component that is capable of being delivered as a sealant in a liquid state (the cover is used in a method for performing reduced pressure treatment comprising applying the cover/dressing to a skin location and then applying a liquid sealant to the dressing and skin location – para [0008]; the skin sealant is interpreted as being a “dressing to skin interface” because it is disposed on the cover and applied to a patient's skin), wherein the sealant is formulated to have a low viscosity when the sealant is being delivered as a sealant in a liquid state (the liquid form of a sealant inherently has a low viscosity as compared to a cured or even partially cured sealant because viscosity increases with increases in the degree of curing) wherein the sealant is capable of being occlusively applied such that no air leak channels at the outer edge are present after application of the sealant (figures 26A-C and para [0113] disclose a method wherein a spray sealant is applied over a wound contact material and then permitted for set/cure to form an air-tight barrier (interpreted as being an “occlusive” seal with no air leak channels) – as shown in figures 26A-C the sealant 2604 extends beyond the edges of the wound contact material 2601 to thereby be applied to cover the material 2601, the edges of material 2601 and the skin surrounding material 2601). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have utilized a sealant as taught in the embodiment of figures 26A-C of Hu with the cover in figures 1-2 of Hu in order to form an air-tight barrier to promote wound healing (Hu para [0113]).
Hu also does not explicitly disclose that the sealant in liquid state has the “desired wetting characteristics…enabling it to conform to all contact surfaces during application of the sealant, including any folds and/or creases in the skin…”. However, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the sealant used in Hu which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, Hu teaches that liquid sealant is sprayed onto the skin and then is cured to form an air tight barrier (as discussed above). In order to form an air tight barrier, it is inherent that the sealant must conform to contours in the skin surface such as those present at folds/creases in the skin otherwise gaps at these areas would permit air leakage and prevent formation of an occlusive seal. Furthermore, the liquid sealant must inherently possess the “desired wetting characteristics” in order to form this air tight barrier with the skin. Otherwise, if the liquid was non-wetting, the high contact angle between the liquid sealant and skin surface would prevent attachment to the skin and, thus, prevent formation of an air tight barrier with the skin. Therefore, for at least these reasons, the sealant disclosed in Hu is interpreted as being capable of having the desired wetting characteristics and enabling it to conform to all contact surfaces during application of the sealant, including any folds and/or creases in the skin as required by claim 80 of the present application.
	With respect to claim 81, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also disclose that the cured sealant is in the form of a film and/or sheet (as shown in fig 26C the sealant 2604 is cured to form a disc-shaped sheet).

Claims 56 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and further in view of Wiedner et al (US 5860420).
With respect to claim 56, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but does not disclose that the adhesive is disposed on at least a majority of the second surface of the drape. 
Wiedner teaches a surgical drape 1 that is configured such that it includes a first adhesive means 3 for adhering the lower layer to a patient and a second adhesive means 4 provided on the upper surface of the drape in order to allow for attachment of multiple drapes 6 to the drape 1 and arrange them in such a manner so as to thereby leave an access opening to a surgical site. Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention to have formed the device of Hu in view of www.smooth-on.com so that the adhesive is disposed on at least a majority of the second surface as in Wiedner in order to allow for attachment of multiple cover structures to the main cover on a patient and arrange them in such a manner so as to thereby leave an access opening to a surgical or wound site.
With respect to claim 69, Hu in view of www.smooth-on.com and further in view of Wiedner discloses the invention substantially as claimed (see rejection of claim 56) but Hu does not explicitly disclose in the embodiment of figures 1-2 that that drape includes at least one removable liner covering at least one of at least a portion of (1) the second surface of the drape and (2) adhesive disposed on the second surface of the drape. Hu does, however, teach that “In some embodiments, the dual-sealant system may possess two adhesive release liners [wherein]…First, the central adhesive release liner is removed, and the dressing is placed on the patient…[and] Next, the second release liner for the outer layer dressing, in some configurations a strip of liner along the dressing border, is removed after the central portion is adhered to create a secondary seal.” Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Hu in view of www.smooth-on.com and further in view of Wiedner with at least one removable liner covering at least one of at least a portion of (1) the second surface of the drape and (2) adhesive disposed on the second surface of the drape in order to cover and protect the adhesive prior to use/application to the skin.

Claims 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and further in view of Argenta (US 5636643).
With respect to claim 58, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) and Hu also discloses that the at least one connection interface component includes a rotation region (the port member may further comprise a base and a body configured to rotate with respect to the base - para [0006]).  
Hu does not, however, explicitly disclose that the rotation region allows the tube to connect perpendicular to the skin surface and to be oriented in any orientation after the drape is applied to the skin surrounding a wound but it would have been obvious to one having ordinary skill in the art, at the time of the invention, that the rotatable port of Hu is capable of such a configuration and that it would have been obvious to use the rotatable port of Hu to connect the tubing in Hu in a position such that it is perpendicular to the skin surface and also can be oriented in any orientation after the drape is applied to the skin surrounding a wound in order to allow for customization of the position of the interface component during use to prevent the interface from obstructing or interfering with access to an area around the treatment region.
Hu in view of www.smooth-on.com does not, however, disclose that the at least one connection interface component includes a flange having an adhesive region and a sleeve region defining the central passage through which the first end of the tube is insertable.
Argenta, however, teaches a wound treatment apparatus (25) having a reduced pressure appliance (29) to provide a fluid-tight enclosure over a wound wherein the apparatus includes (as shown in figure 1) an interface to a source of negative pressure including a flexible tube (tube 12) having a first end defining an opening (“open end” segment 12a of tubing 12 – col 7 lines 1-14) and extendable through the drape (embedded within foam screen 10 – col 7 lines 1-14; foam screen 10 is located beneath wound cover 18 and thus the tubing must extend through the cover and into the foam) and having a second end connectable to the source of negative pressure (tubing 12 is connected to vacuum system 30 at port 32 as shown in figure 1); 
a flange (feedthrough location 22a) having an adhesive region (sealing means may be in the form of an adhesive applied to the underside of the wound cover for sealing the wound cover around the periphery of the wound) and a sleeve region (portion of cover 18 at the feedthrough location 22a in figure 1) and a central passage (opening between cover 18 and the user’s skin at the feedthrough location 22a in figure 1) attachable to a tube and through which the first end of the tube is insertable (as shown in figure 1, the tubing 12 is positioned though the feedthrough location 22a to pass beneath cover 18; tube is interpreted as being attached to cover 18 in order to maintain a “fluid-tight” enclosure) and a tube connector (port 32). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the device of Hu in view of www.smooth-on.com to have at least one connection interface component that includes the flange having an adhesive region and a sleeve region defining the central passage through which the first end of the tube is insertable as taught by Argenta, in order to provide a means for treating a wound by applying reduced pressure to a wound for faster wound healing, increased formation of granulation tissue, closure of chronic open wounds, reduction of bacterial density within wounds, inhibition of burn penetration, and enhancement of flap and graft attachment (Argenta; col 2 lines 53-58).
With respect to claim 59, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 57) but Hu does not disclose that the first end of the tube includes a feature in addition to the opening to resist blockage of the tube, wherein the feature to resist blockage of the tube is selected from at least one of a helical cut and a separate geometric extension attachable to the tube.
Argenta, however, teaches a wound treatment apparatus (25) having a tube where the first end (12a) includes a feature, in addition to the opening, to resist blockage of the tube (foam screen 10 – functions as a shield for the side port to thereby prevent the wound cover 18 from being sucked into the side port 14 and thereby restricting gas flow – col 7 lines 13-18) wherein the feature to resist blockage is a separate geometric extension attachable to the tube (the foam screen is an element that is separate from the tube but attached to the tube and thus is interpreted as  being an extension attachable to the tube; additionally, the screen has a “geometric” shape because it has a rectangular cross section as shown in figure 1). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the device of Hu in view of www.smooth-on.com and further in view of Argenta so that the tube includes a feature, in addition to the opening, to resist blockage of the tube wherein the feature to resist blockage is a separate geometric extension attachable to the tube as taught by Argenta, in order to provide a means for treating a wound by applying reduced pressure to a wound for faster wound healing, increased formation of granulation tissue, closure of chronic open wounds, reduction of bacterial density within wounds, inhibition of burn penetration, and enhancement of flap and graft attachment (Argenta; col 2 lines 53-58).

Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and Braig et al (US 2006/0030790).
With respect to claim 61, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 60) but does not disclose that the mechanical pump is a bellows-type pump capable of being rolled upon itself and then unrolling to exert negative pressure.
Braig, however, teaches a mechanical pump that is a bellows-type pump. It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the bellows pump as taught by Braig could be substituted for the mechanical pump in the device of Hu in view of www.smooth-on.com because the two pumps are used to perform the same function of creating a negative pressure thus, making the two pumps interchangeable.

Claims 62 and 84 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and further in view of Metzner (US 6874657).
With respect to claim 62, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but doesn’t disclose the sealant component being a cartridge removably insertable into a dispensing apparatus. 
Metzner teaches in figures 1-4 a biological sealant storage and dispensing system comprising a sealant (col 4, lines 30-35), stored in a cartridge 1 that is removably insertable into a dispensing apparatus 10. It would have been obvious to one having ordinary skill in the art at the time that the invention was made to modify the device of Hu in view of www.smooth-on.com so that the sealant component is a cartridge removably insertable into a dispensing apparatus as taught by Metzner in order to be able to use a dispenser to place the sealant on the surgical drape or the patient's body.
With respect to claim 84, Hu discloses a kit suitable for occlusively sealing a wound penetrating the skin of a patient (system 100; device delivers/maintains reduced pressure to body for reduced pressure wound therapy by forming an air tight seal (blocks airflow is interpreted as being “occlusive”) around a treatment area – para [0003]; it is inherent that a wound penetrates the skin; the device is interpreted as being a “kit” because it comprises a group/set of elements such as a cover structure, tubing and vacuum source used together – para [0005]), comprising:
a drape (cover structure or dressing 101 – cover structure is interpreted as being a drape) formed as a thin sheet of an organic material (dressing comprises sheet materials such as rubber – para [0067]; rubber is a naturally occurring “organic” material formed from sap obtained from rubber trees; the sheet is interpreted as being “thin” because it has a thickness ranging from 0.05-2mm which is thin compared to the human body onto which it is placed) substantially impervious to fluid transfer (the dressing absorbs fluid – para [0070] and thus is interpreted as being substantially impervious to fluid transfer because fluids from a wound are absorbed and thus retained within the dressing and therefore do not pass through or undergo fluid transfer through the dressing; additionally as noted above, the dressing/drape is rubber which is known to be substantially impervious to fluid transfer) and having a first surface on one side of the drape and a second surface on an opposite side of the drape (lower surface 107 – para [0068] which is opposite to an upper surface as shown in figure 1) and having an outer edge (cover 101 has an outer peripheral edge as shown in figure 1);
at least one a biocompatible adhesive disposed on at least a portion of the first surface of the drape (adhesive layer located on lower surface 107 – para [0068]; adhesive is interpreted as being biocompatible because it is intended for use in direct contact with a user’s skin for wound treatment and is described as being a “skin” adhesive – para [0044;0070]);
when the kit includes the at least one biocompatible adhesive disposed on at least a portion of the first surface of the drape (adhesive layer located on lower surface 107 – para [0068]; adhesive is interpreted as being biocompatible because it is intended for use in direct contact with a user’s skin for wound treatment and is described as being a “skin” adhesive – para [0044;0070]), the kit further includes at least a first removable liner sheet covering at least a portion of at least one of the at least one biocompatible adhesive on the first surface of the drape (liners or handling flaps are used – para [0048]).
Hu does not, however, explicitly disclose in the embodiment of figures 1-2 that the system includes at least one container of at least one dressing-to-skin interface sealant component that is capable of being delivered as a sealant in a liquid state at pre-selected ambient conditions, the sealant as delivered (A) being at least partially cross-linked after at least after one of drying and curing, B) being capable of at least one of drying and curing within thirty minutes after application of the sealant to create a dressing-to-skin air-tight interface when applied as an air-tight layer of sealant over the outer edge of the drape after the drape is applied to the skin surrounding the wound with the first surface of the drape facing the skin and (C) being capable of occlusively bonding to the second surface of the drape and skin surrounding the drape after the drape is applied to the skin surrounding the wound.
Hu does, however, teach in other embodiments at least one dressing-to-skin interface sealant component that is capable of being delivered as a sealant in a liquid state (the cover is used in a method for performing reduced pressure treatment comprising applying the cover/dressing to a skin location and then applying a liquid sealant to the dressing and skin location – para [0008]; the skin sealant is interpreted as being a “dressing to skin interface” because it is disposed on the cover and applied to a patient's skin), the sealant as delivered (A) being at least partially cross-linked after at least after one of drying and curing (sealant is applied and permitted to set/cure to form an air-tight barrier – para [0113]; curing of a sealant inherently involves at least partial cross-linking), B) being capable of at least one of drying and curing to create a dressing-to-skin air-tight interface when applied as an air-tight layer of sealant (sealant is applied and permitted to set/cure to form an air-tight barrier – para [0113]) over the outer edge of the drape after the drape is applied to the skin surrounding the wound (figures 26A-C and para [0112;0113] disclose a method wherein a fast-setting spray sealant is applied over a dressing/wound contact material and then permitted to set/cure to form an air-tight barrier – as shown in figures 26A-C the sealant 2604 extends beyond the edges of the wound contact material 2601 to thereby is applied to cover the material 2601, the edges of material 2601 and the skin surrounding material 2601) with the first surface of the drape facing the skin (it is inherent that a first surface of the skin contacting material faces the user’s skin for attachment thereto) (and (C) being capable of occlusively bonding to the second surface of the drape and skin surrounding the drape after the drape is applied to the skin surrounding the wound (figures 26A-C and para [0113] disclose a method wherein a spray sealant is applied over a wound contact material and then permitted for set/cure to form an air-tight barrier (interpreted as being an “occlusive” seal) – as shown in figures 26A-C the sealant 2604 extends beyond the edges of the wound contact material 2601 to thereby be applied to cover the material 2601, the edges of material 2601 and the skin surrounding material 2601). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have utilized a sealant as taught in the embodiment of figures 26A-C of Hu with the cover in figures 1-2 of Hu in order to form an air-tight barrier to promote wound healing (Hu para [0113]).
Hu does not, however, disclose that the system includes at least one container of sealant delivered in a liquid state at pre-selected ambient conditions wherein the sealant is capable of at least one of drying and curing within thirty minutes after application of the sealant.
www.smooth-on.com teaches a silicone appliance builder and adhesive for skin referred to as “Skin Tite” which is used for covering wounds and adhering appliances to the skin (product overview, paragraph 1) that “offers maximum control and stays precisely where you put it” and “conforms to all contours….and will flex with body movement” (product overview – paragraph 1) wherein the product is provided in a container prior to use (skin tite overview page 1) delivered in a liquid state (“applying and performance” paragraph 2 describes the step of brushing a small amount of skin tite onto an appliance/skin and then holding until it cures – this is interpreted to mean that the skin tite is in liquid form in order to be brushed onto the surface) at pre-selected ambient conditions (“processing recommendations/preparation” first paragraph – discloses that product is to be used at room temperature – interpreted as being “ambient” conditions) wherein the sealant is capable of at least one of drying and curing within thirty minutes after application of the sealant (“technical overview” – cure time is 5 minutes). 
Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a sealant provided as at least one container of sealant delivered in a liquid state at pre-selected ambient conditions wherein the sealant is capable of at least one of drying and curing within thirty minutes after application of the sealant such as the “Skin Tite” product taught by www.smooth-on.com as the sealant in the device of Hu in order to provide a sealant that is quick setting and offers maximum control, stays precisely where you put it, conforms to all contours, and will flex with body movement (skin tite product overview – paragraph 1).
Hu in view of www.smooth-on.com does not, however, disclose the sealant component being a cartridge removably insertable into a dispensing apparatus. 
Metzner teaches in figures 1-4 a biological sealant storage and dispensing system comprising a sealant (col 4, lines 30-35), stored in a cartridge 1 that is removably insertable into a dispensing apparatus 10. It would have been obvious to one having ordinary skill in the art at the time that the invention was made to modify the device of Hu in view of www.smooth-on.com so that the sealant component is a cartridge removably insertable into a dispensing apparatus as taught by Metzner in order to be able to use a dispenser to place the sealant on the surgical drape or the patient's body.

Claims 63, 68, 74, and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and further in view of Estes et al (US 2009/0152137).
With respect to claim 63, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but does not disclose that the at least one container of sealant is squeezable to deliver the sealant.
Estes however teaches in figure 18 (para [0029]) a kit suitable for occlusively sealing a wound penetrating the skin of a patient comprising: a drape (114); at least one biocompatible adhesive that is at least capable of contacting at least a portion of at least the first surface of the drape (lower surface is configured as adhesive surface 118; it is inherent that the adhesive is biocompatible since it is used for application to a user’s skin); at least a first removable liner (122), covering at least a portion of the at least one biocompatible adhesive on the first surface of the drape (the incise drape 114 may be covered across at least substantially its entirety by a peel strip 122…to protect its adhesive lower surface 118 – para [0063]) and at least one container (150), of at least one dressing to skin interface sealant component (12; the skin sealant is interpreted as being a “dressing to skin interface” because it is disposed on the incise drape and the combination skin sealant and incise drape is applied to a patient's skin such that the skin sealant is positioned adjacent the skin and the incise drape is positioned over the skin sealant and the skin – thus the adhesive is the interface between a user’s skin and the drape) wherein the sealant container is squeezable to deliver the sealant (held in a soft container which inherently renders the container capable of being squeezed). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have utilized a container that is squeezable as taught by Estes for the sealant in the system of Hu in view of www.smooth-on.com in order to allow for easy application of the sealant during use.
With respect to claim 68, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but does not disclose at least one container of at least one sealant additive.
Estes however teaches in figure 18 (para [0029]) a kit suitable for occlusively sealing a wound penetrating the skin of a patient comprising: a drape (114); at least one biocompatible adhesive that is at least capable of contacting at least a portion of at least the first surface of the drape (lower surface is configured as adhesive surface 118; it is inherent that the adhesive is biocompatible since it is used for application to a user’s skin); at least a first removable liner (122), covering at least a portion of the at least one biocompatible adhesive on the first surface of the drape (the incise drape 114 may be covered across at least substantially its entirety by a peel strip 122…to protect its adhesive lower surface 118 – para [0063]) and at least one container (150), of at least one dressing to skin interface sealant component (12; the skin sealant is interpreted as being a “dressing to skin interface” because it is disposed on the incise drape and the combination skin sealant and incise drape is applied to a patient's skin such that the skin sealant is positioned adjacent the skin and the incise drape is positioned over the skin sealant and the skin – thus the adhesive is the interface between a user’s skin and the drape) and at least one container of at least one sealant additive such as plasticizing agents to improve flexibility and conformance or viscosity modifiers to aid in application of the liquid composition (para [0007]). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the kit of Hu in view of www.smooth-on.com to include at least one container of at least one sealant additive as taught by Estes in order to provide benefits such as improved flexibility and conformance or to aid in application of the liquid composition (Estes para [0007]).
 With respect to claims 74 and 78, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but does not disclose that the sealant as delivered cures through an evaporation process wherein the evaporation process is the evaporation of water from the sealant.
Estes however teaches in figure 18 (para [0029]) a kit suitable for occlusively sealing a wound penetrating the skin of a patient comprising: a drape (114); at least one biocompatible adhesive that is at least capable of contacting at least a portion of at least the first surface of the drape (lower surface is configured as adhesive surface 118; it is inherent that the adhesive is biocompatible since it is used for application to a user’s skin); at least a first removable liner (122), covering at least a portion of the at least one biocompatible adhesive on the first surface of the drape (the incise drape 114 may be covered across at least substantially its entirety by a peel strip 122…to protect its adhesive lower surface 118 – para [0063]) and at least one container (150), of at least one dressing to skin interface sealant component (12; the skin sealant is interpreted as being a “dressing to skin interface” because it is disposed on the incise drape and the combination skin sealant and incise drape is applied to a patient's skin such that the skin sealant is positioned adjacent the skin and the incise drape is positioned over the skin sealant and the skin – thus the adhesive is the interface between a user’s skin and the drape) wherein the sealant as delivered cures through an evaporation process wherein the evaporation process is the evaporation of water from the sealant because Estes discloses that some sealants “use a polymer composition that dries to form a film through evaporation of a solvent” while other sealants “contain monomeric units that polymerize in situ to form a polymeric film” wherein “Cyanoacrylate sealants containing alkyl cyanoacrylate monomer are an example of the latter type wherein the monomer polymerizes in the presence of a polar species such as hydroxide, water or protein molecules to form an acrylic film”. Thus, the monomer polymerizes in the presence of water so the evaporation process that occurs during curing is interpreted as involving the evaporation of water. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have cured the sealant of Hu in view of www.smooth-on.com by an evaporation process wherein the evaporation process is the evaporation of water from the sealant as taught by Estes in order to simplify the sealant application/use by allowing for the sealant to be set/cured without use of additional chemicals such as solvents.

Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and further in view of O’Neill et al (US 2006/0195993).
With respect to claim 76, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 71) but does not disclose that the sealant applicator is a sponge.
O’Neill, however, teaches application of an adhesive using an applicator that comprises a sponge (para [0086]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used an applicator such as a sponge as taught by O’Neill as the applicator in the device of Hu in view of www.smooth-on.com in order to allow for targeted application with a sponge.

Claim 79 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and further in view of Fortune et al (US 2009/0044895).
With respect to claim 79, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but Hu does not disclose in the embodiment of figures 1-2 that the sealant is formulated to occlusively seal over at least the outer edge of the drape by bonding with Van der Waals forces and with no other chemical bonds to both the skin and second surface of the drape as a continuous layer over the outer edge, after the drape is applied to the skin surrounding the wound and after the sealant is at least partially cross-linked after at least one of drying and/or curing.
Hu does, however, teach in other embodiments at least one dressing-to-skin interface sealant component that is capable of being delivered as a sealant in a liquid state (the cover is used in a method for performing reduced pressure treatment comprising applying the cover/dressing to a skin location and then applying a liquid sealant to the dressing and skin location – para [0008]; the skin sealant is interpreted as being a “dressing to skin interface” because it is disposed on the cover and applied to a patient's skin), wherein the sealant is formulated to occlusively seal over at least the outer edge of the drape to both the skin and second surface of the drape as a continuous layer over the outer edge, after the drape is applied to the skin surrounding the wound and after the sealant is at least partially cross-linked after at least one of drying and/or curing (figures 26A-C and para [0112;0113] disclose a method wherein a fast-setting spray sealant is applied over a dressing/wound contact material and then permitted to set/cure to form an air-tight barrier (interpreted as being an “occlusive” seal) – as shown in figures 26A-C the sealant 2604 extends beyond the edges of the wound contact material 2601 to thereby is applied to cover the material 2601, the edges of material 2601 and the skin surrounding material 2601). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have utilized a sealant as taught in the embodiment of figures 26A-C of Hu with the cover in figures 1-2 of Hu in order to form an air-tight barrier to promote wound healing (Hu para [0113]).
Hu does not, however, disclose that the bonding is with Van der Waals forces and with no other chemical bonds.
Fortune, however, teaches tissue-adhesive materials such as a biocompatible self-adhesive sheet used for therapeutic purposes and wound healing (para [0001]) wherein adhesion of the sheet to the tissue surface is believed to be due to Van der Waals forces and/or hydrogen bonding between the sheet and the tissue surface (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a sealant that is formulated to bond through Van der waals forces and no other chemical bonds, as taught by Fortune, on the device of Hu in view of www.smooth-on.com, in order to promote wound healing.

Claim 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and further in view of Orr (US 2007/0077156).
With respect to claim 82, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but Hu does not disclose that the mechanical pump includes a pressure activated inlet valve capable of limiting the maximum negative pressure applied by the mechanical pump after the mechanical pump is connected to the drape.
Orr, however, teaches a pump which is configured to supply negative pressure and which includes inlet pressure-activated diaphragm valves which control the amount of pressure that is applied (see i.e. claim 31). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have added a pressure activated inlet valve, as taught by Orr, to the pump used with the device of Hu in view of www.smooth-on.com, in order to provide control over the amount of pressure being applied during use. Additionally, it would have been obvious to use the valve of Orr with the pump of Hu in view of www.smooth-on.com for limiting the maximum negative pressure applied by the mechanical pump after the mechanical pump is connected to the drape since this statement of intended use does not impose any structural limitations on the claims distinguishable over the valve of Orr which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
  
Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al (US 2010/0137775) in view of www.smooth-on.com (PDF documents regarding “Skin Tite” product) and further in view of Hu et al (US 2010/0228205; hereinafter “Hu ‘205”).
With respect to claim 83, Hu in view of www.smooth-on.com discloses the invention substantially as claimed (see rejection of claim 50) but does not disclose that the sealant is derived from at least one type of rubber compound that is not silicone based.
Hu ‘205, however, teaches a device for treating wounds by employing reduced pressure therapy (abstract) utilizing a sealing material that “can be made of materials such as: silicone, fluorosilicone, nitrile, natural rubber, thermoplastic elastomer, thermoplastic urethane, butyl, polyolefin, polyurethane, styrene, polytetrafluoroethylene, any other suitable material, or a combination thereof…” (para [0071]) thereby teaching use of sealants derived from a rubber compound that is not silicone based (such as i.e. nitrile). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a sealant that is derived from at least one type of rubber compound that is not silicone based as taught by Hu ‘205 as the sealant for the device of Hu in view of www.smooth-on.com since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stenton et al (US 2007/0147947) teaches an “applicator for dispensing uniform thickness layers of liquid to surfaces and especially surgical sealants to surgical sites to create, in situ, a surgical incise drape” (abstract).
O’Neill et al (US 2006/0195993) teaches application of an adhesive using an applicator wherein adhesive is applied as a spray using an adhesive material applicator (para [0051]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786